Title: To James Madison from Mordecai Barbour, 12 December 1808
From: Barbour, Mordecai
To: Madison, James



Dear Sir 
Richmond 12 Decr. 1808

By a letter from a friend in Washington Received to day I am apprized that a vacancy has occur’d again in the Loan Office here.  I am therefore induced to offer my Services once more to the President to fill that vacancy, and must request the favor of You to announce to him my willingness to accept the appointment.  The letters I took the liberty of sending You not long since will no doubt be receivd as evidence towards establishing my fitness to fill that Office.  The Respectability of the Characters who wrote in my favor and not their political tenets governd me in my application for their testimony.  Of my political course from my manhood to the present time You Yourself have some knowledge and will do me the Justice to declare.  My Claim upon the patronage of my Country rests upon Services Renderd in the Revolution & since, on the heavy losses I have sustaind, that have flow’d from unjust attacks by foreign Nations, and from the diminished situation of my resources, having to support my family and educate a Son by my individual exertions.  This is a plain simple unexaggerated Statement of facts as will be discover’d in the letters that go on as testimony in my behalf.  Shoud the president favor my pretensions I am conscious that in no appointment that coud be made woud more if so much individual happiness be conferd and I am well satisfied no genuine Republican coud or woud murmer.  Several letters go on herewith to Members of the National legislature, who will probably speak to the President on the subject of this application.  I have the honor to be with high respect Dear Sir Your real friend & Obt. Servt.

Mordecai Barbour

